
	

114 S3173 IS: EHR Regulatory Relief Act
U.S. Senate
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3173
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2016
			Mr. Thune (for himself, Mr. Alexander, Mr. Burr, Mr. Enzi, Mr. Roberts, and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to provide
			 for a 90-day EHR reporting period for the determination of whether an
			 eligible professional or eligible hospital is a meaningful EHR user and to
			 remove the all-or-nothing approach to meaningful use, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the EHR Regulatory Relief Act.
		2.90-day	EHR reporting period for
			 determination of whether an eligible professional or eligible hospital  
			 is a meaningful EHR user
			(a)For an eligible professional for the 2016 EHR reporting period for the 2018 payment adjustment
 Section 1848(a)(7)(E)(ii) of the Social Security Act (42 U.S.C. 1395w–4(a)(7)(E)(ii)) is amended by adding at the end the following new sentence: For the EHR reporting period with respect to 2018 or additional years, such term shall also include a 90-day EHR reporting period, in addition to any period (or periods) specified by the Secretary..
 (b)Continuation of 90-Day EHR reporting period under MIPSSection 1848(o)(5)(B) of the Social Security Act (42 U.S.C. 1395w–4(o)(5)(B)) is amended by adding at the end the following new sentence: For purposes of determining a performance period under subsection (q)(4) with respect to the performance category described in subsection (q)(2)(A)(iv), and for purposes of the performance period described in paragraph (2)(D), for years as the Secretary determines appropriate, such term shall also include a 90-day EHR performance period, in addition to any period (or periods) specified by the Secretary..
			(c)For an eligible hospital for the 2016 EHR reporting period and subsequent reporting periods and
 payment adjustments for fiscal year 2018 and subsequent fiscal yearsSection 1886(b)(3)(B)(ix)(IV) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(B)(ix)(IV)) is amended by adding at the end the following new sentence: For the EHR reporting period with respect to fiscal year 2018 and each subsequent fiscal year, such term shall also include a 90-day EHR reporting period (or periods) specified by the Secretary..
			3.Removing the all-or-nothing approach to meaningful use
 (a)For an eligible professionalSection 1848(o)(2) of the Social Security Act (42 U.S.C. 1395w–4(o)(2)) is amended by adding at the end the following new subparagraph:
				
 (E)Flexibility for meaningful use determinations for eligible professionalsIn applying clauses (i), (ii), and (iii) of subparagraph (A), the Secretary may determine that an eligible professional is a meaningful EHR user for the EHR reporting period for 2018 or additional years as determined by the Secretary if such eligible professional meets at least 70 percent (or a portion between 50 and 70 percent) of the measures established by the Secretary..
 (b)For an eligible hospitalSection 1886(n)(3) of the Social Security Act (42 U.S.C. 1395ww(n)(3)) is amended by adding at the end the following new paragraph:
				
 (D)Flexibility for meaningful use determinations for eligible hospitalsIn applying clauses (i), (ii), and (iii) of subparagraph (A), for purposes of subsection (b)(3)(B)(ix) for an EHR reporting period under such subsection with respect to fiscal years after 2018, the Secretary shall determine that an eligible hospital is a meaningful EHR user for the EHR reporting period for such fiscal years using a methodology specified by the Secretary through rulemaking based on performance with respect to objectives and measures established by the Secretary that is met by an eligible hospital. Such methodology shall allow an eligible hospital to be a meaningful EHR user if they achieve 70 percent (or a portion between 50 and 70 percent) of such measures or if they achieve a composite score (as determined by the Secretary through rulemaking) based on such measures..
 (c)Conforming amendmentsThe last sentence of each of sections 1848(o)(2)(A) and 1886(n)(3)(A) of the Social Security Act (42 U.S.C. 1395w–4(o)(2)(A), 1395ww(n)(3)(A)) are amended by striking by and all that follows before the period at the end.
			4.Extending flexibility in applying hardship exception for meaningful use
 (a)For an eligible professional for the 2016 EHR reporting period for the 2018 payment adjustmentSection 1848(a)(7)(B) of the Social Security Act (42 U.S.C. 1395w–4(a)(7)(B)) is amended— (1)by striking exception.—The Secretary and inserting “exception.—
					
 (i)In generalThe Secretary; (2)in the first sentence of clause (i), as added by paragraph (1)—
 (A)by striking 2017 and inserting each of 2017 and 2018; and (B)by striking March 15, 2016 and inserting the applicable date (as defined in clause (ii)); and
 (3)by adding at the end the following new clause:  (ii)Applicable date definedIn this subparagraph, the term applicable date means—
 (I)with respect to the payment adjustment under subparagraph (A) for 2017, March 15, 2016; and (II)with respect to the payment adjustment under subparagraph (A) for 2018, March 15, 2017..
				(b)For an eligible hospital for the 2016 and 2017 EHR reporting periods and payment adjustments for
 fiscal Years 2018 and 2019Section 1886(b)(3)(B)(ix) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(B)(ix)) is amended—
 (1)in the first sentence of subclause (II)— (A)by striking fiscal year 2017 and inserting each of fiscal years 2017 through 2019; and
 (B)by striking April 1, 2016 and inserting the applicable date (as defined in subclause (V)); and (2)by adding at the end the following new subclause:
					
 (V)For purposes of this clause, the term applicable date means— (aa)with respect to the payment reduction under subclause (I) for fiscal year 2017, April 1, 2016;
 (bb)with respect to the payment reduction under subclause (I) for fiscal year 2018, April 1, 2017; and (cc)with respect to the payment reduction under subclause (I) for fiscal year 2019, April 1, 2018..
